- Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 1 of 16 PagelD 1

UNITED STATES DISTRICT COURT =
MIDDLE DISTRICT OF FLORIDA ah
ORLANDO DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 6:20-cv- 7A-Or 1-40 LRH
$63,490 IN U.S. CURRENCY,
Defendant.
VERIFIED COMPLAINT FOR FORFEITURE JN REM
The United States of America brings this complaint and alleges upon
information and belief, in accordance with Supp’! Rule G(2), Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as
follows:
NATURE OF THE ACTION
l. This is a civil action im rem to forfeit to the United States of
America, pursuant to 21 U.S.C. § 881(a)(6), approximately $63,490 in
currency seized from Amy Isabel Reyes at the Orlando International Airport
(Defendant Funds).
JURISDICTION AND VENUE

2. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over
» Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 2 of 16 PagelD 2

all civil actions commenced by the United States, and pursuant to 28 U.S.C. §
1355, which provides the Court with jurisdiction over actions to recover or
enforce forfeitures.

3. This Court has in rem jurisdiction over the Defendant Funds
because venue properly lies in the Middle District of Florida pursuant to 28
U.S.C. § 1395.

4. Venue is proper in the United States District Court for the
Middle District of Florida, pursuant to 28 U.S.C. § 1395(b), because the
Defendant Funds were found and seized in this district.

THE DEFENDANT IN REM

5. The Defendant Funds consist of approximately $63,490 in
United States currency seized from Amy Isabel Reyes on September 22, 2019
at Orlando International Airport (OIA) by law enforcement officers who
determined that there was probable cause to believe that the Defendant Funds
constituted: (1) money furnished or intended to be furnished by a person in
exchange for a controlled substance in violation of the Controlled Substances
Act; (2) proceeds traceable to such an exchange; or (3) money used or

intended to be used to facilitate a violation of the Controlled Substances Act.
. Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 3 of 16 PagelD 3

6. Homeland Security Investigations (HSI) took custody of the
Defendant Funds, which remain in the custody of the United States. As set
forth in Supp’l Rule G(3)(b)(i), the Clerk of Court must issue a warrant to
arrest the Defendant Funds if they are in the government’s possession,
custody, or control.

BASIS FOR FORFEITURE

7. The Defendant Funds are subject to forfeiture to the United
States pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money
furnished or intended to be furnished by a person in exchange for a controlled
substance in violation of the Controlled Substances Act; (2) proceeds traceable
to such an exchange; or (3) money used or intended to be used to facilitate a
violation of the Controlled Substances Act.

FACTS

8. The facts and circumstances supporting the forfeiture of the
Defendant Funds have been provided by HSI Special Agent John Kaufman,
who states as follows.

9. On Sunday, September 22, 2019, Amy Isabel Reyes was ticketed

to fly on American Airlines flight #227 from Orlando, Florida to Los Angeles,
. Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 4 of 16 PagelD 4

California at approximately 11:49 a.m. California is a known source state for
controlled substances.

10. Atapproximately 11:10 a.m., while Reyes’ checked suitcase was
going through security screening, Transportation Security Administration
discovered an anomaly (mass) within the suitcase. A secondary screening
revealed a sealed United States Postal Service envelope concealed within
clothing inside of Reyes’ suitcase. Still unsure of what the anomaly was, TSA
opened the envelope. Once the envelope was opened, TSA discovered a

vacuum sealed bag containing fabric transfer sheets:

 
Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 5 of 16 PagelID 5

 

11. Hidden in between the fabric transfer sheets were several small
stacks of U.S. currency. The stacks of currency were spread out amongst the

fabric transfer sheets like so:

 
Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 6 of 16 PagelD 6

 

12. TSA located five similar envelopes in Reyes’ suitcase, which
were not opened. However, as a result of their findings, TSA contacted the
Orlando Police Department (OPD). At approximately 11:23 a.m., OPD
officers responded to the TSA screening area to further investigate.! After
discussing TSA’s findings about how the money was concealed within Reyes’
suitcase, OPD Officer Juan Gonzalez rushed to Reyes’ gate in order to talk
with her before she boarded her 11:49 a.m. flight.

13. Inthe meantime, the contents of the envelope were placed back

in Reyes’ suitcase, and OPD Officer Jared Famularo took Reyes’ suitcase to

 

' OPD’s interactions with TSA, and with Reyes, were video recorded by
officer worn body cameras.
Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 7 of 16 PagelD 7

the OPD substation at OIA to take pictures, and to wait for Reyes in case she
agreed to speak with law enforcement about the money.”

14. Atapproximately 11:30 a.m., Officer Gonzalez made contact
with Reyes just as she was about to board her flight. During their exchange,
Officer Gonzalez advised Reyes that her suitcase had been flagged and she
could either catch her flight or talk with investigators about the contents of her
suitcase. Reyes responded that she would take her flight to California.
Officer Gonzalez then advised Reyes that her suitcase was in their custody
and that someone would be contacting her about it once she landed. Reyes
then boarded her flight.

15. When Officer Gonzalez returned to the OPD substation at the
TSA screening check-point, he was advised that Reyes had gotten off the plane
and wanted to speak with him.

16. OPD officers met Reyes at her gate, where she was on stand-by

for a 5:00 p.m. flight. She agreed to go back to the OPD substation to speak

 

2 On the way to OPD’s office, Officer Famularo was met by OPD Officer
Rich Roman, who took pictures of the money. Officer Roman noted that
Reyes’ bag smelled of marijuana after he had opened it to take pictures of the
money.
_ Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 8 of 16 PagelD 8

with officers and retrieve her bag (minus the money). She was told that she
was free to leave at any time.

17. Ultimately, Metropolitan Bureau of Investigation (MBI) Agent
Joshua Evans conducted a recorded interview with Reyes. Agent Evans
explained to Reyes that TSA had found an anomaly in her suitcase during the
screening process and potential contraband was found.

18. Reyes indicated that she had flown to Orlando on Thursday
(September 19") from California, where she resides, “to visit.” When asked
who she came to visit, she indicated no one, that she had traveled to Orlando
by herself to “visit” and to “explore.”

19. However, when Agent Evans asked Reyes is she had packed her
suitcase, Reyes indicated that she did not pack her suitcase and did not know
who had. She claimed that her suitcase was “just already packed.” When
asked how someone else could have packed her suitcase, Reyes said, “I don’t
know,” despite the fact that she admitted to having gone into her suitcase to
change clothes since arriving in Orlando four days before. In fact, later in the
interview, Reyes specifically asked where a box of cereal and a pair of sandals

were that she had placed in her suitcase.
Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 9 of 16 PagelID 9

20. Reyes was then asked by Agent Evans if the money found in her
suitcase belonged to her, and she said, “I don’t know.” Thereafter, Reyes
was asked what the money was intended for, and Reyes again stated, “I don’t
know.” Agent Evans then asked Reyes who she was supposed to bring the
money to; she again said, “I don’t know.”

21. When asked how much money she thought was in her suitcase,
Reyes replied, “I don’t know.” Agent Evans then asked Reyes for her
permission to search her bag. She agreed.

22. When Agent Evans located the additional envelopes, which had
not been opened, he asked Reyes if she knew what was in them. Reyes
indicated that she did not know what was in them, and then gave her consent
to Agent Evans to open them.

23. In total, Agent Evans found six United States Postal Service
envelopes, which contained currency in between fabric transfer sheets that had

been vacuum sealed:
_ Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 10 of 16 PagelD 10

 

10
_ Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 11 of 16 PagelD 11

 

1]
. Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 12 of 16 PagelD 12

24. While searching through her suitcase, Agent Evans could smell
the odor of marijuana inside the suitcase. Consequently, Agent Evans asked
Reyes if she was involved in the marijuana industry, to which she responded
“no.” Agents then asked if Reyes has smoked marijuana earlier, or if she had

smoked marijuana anytime in the past around the suitcase, to which she also
responded “no.”

25. Agent Evans further asked Reyes what she did while she was in
Florida. Reyes indicated that she went “shopping” and ate really good
Colombian food.

26. The then 20-year-old indicated that she was a full-time student,
and worked part-time at the clothing store “Guess.”

27. Because of the suspicious nature in which the money was found,
the smell of marijuana emanating from Reyes’ suitcase, and her inability to

_ provide any information about where the money came from, HSI seized it.

28. The following day, a properly trained narcotics detection dog,
“Milli,” positively alerted to the presence of the odor of drugs on the
Defendant Funds. Milli is trained to detect the odor of six controlled

substances: cannabis, cocaine HCL, cocaine base, heroin, methamphetamine,

and MDMA.

12
. Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 13 of 16 PagelD 13

29. Individuals who handle controlled substances often get traces of
the substances on their hands and clothing. These trace amounts of a
controlled substance can easily be spread to other items the individual touches
such as currency. A positive alert to U.S. currency by a properly trained dog
indicates that the currency had either been handled by someone who had trace
amounts of a controlled substance on their hands, or the currency had recently
been in close proximity to a controlled substance.

30. The seized money was taken to Loomis Financial Services where

it was counted. The official count was $63,490. The money was comprised

of:
77 $100 bills
53 $50 bills
2,565 $20 bills
147 $10 bills
74 $5 bills

The specific denomination amounts are consistent with street-level drug sales.
CONCLUSION
31. As required by Supp’! Rule G(2)(f), the facts set forth herein
support a reasonable belief that the government will be able to meet its burden
of proof at trial. Specifically, probable cause exists to believe that the

Defendant Funds constitute: (1) money furnished or intended to be furnished

13
_ Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 14 of 16 PagelD 14

by a person in exchange for a controlled substance in violation of the
Controlled Substances Act; (2) proceeds traceable to such an exchange; or (3)
money used or intended to be used to facilitate a violation of the Controlled
Substances Act and are therefore subject to forfeiture pursuant to 21 U.S.C. §
881(a)(6).

WHEREFORE, pursuant to Supp’! Rule G, Plaintiff United States of
America respectfully requests that process of forfeiture be issued against the
Defendant Funds; that due notice be given to all interested parties to appear
and show cause why the forfeiture should not be decreed; that the Defendant

Funds be forfeited to the United States for disposition according to law; and

14
_ Case 6:20-cv-00072-PGB-LRH Document 1 Filed 01/15/20 Page 15 of 16 PagelD 15

that the United States have such other and further relief as this case may

require.

Dated: January [) , 2020

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

Nicole M. Andrejko te

Assistant United States Attorney

Florida Bar No. 0820601

400 West Washington Street, Suite 3100
Orlando, Florida 32801

Telephone: (407) 648-7500

Facsimile: (407) 648-7643

E-Mail: Nicole.Andrejko@usdoj.gov

15
, , Case 6:20-cv-00072-PGB-LRH Document1 Filed 01/15/20 Page 16 of 16 PagelD 16

VERIFICATION

I, John F. Kaufman, hereby verify and declare under penalty of perjury,
that I am a Special Agent with the Homeland Security investigations, and
pursuant to 28 U.S.C. § 1746, that I have read the foregoing Verified
Complaint for Forfeiture i Rem and know the contents thereof, and that the
matters contained in the Verified Complaint are true to my own knowledge
and belief.

The sources of my knowledge and information and the grounds of my
belief are the official files and records of the United States, information
supplied to me by other law enforcement officers, as well as my investigation
of this case together with other HSI Special Agents and Task Force Officers.

I hereby verify and declare under penalty of perjury that the foregoing is
true and correct.

Executed this _j4 day of January, 2020.

tebo 4 Up

ofa F. Ka Sp¢cial Agent
omeland Securi vestigations

16
Case 6:20-cv-00072-PGB-LRH Document 1-1 Filed 01/15/20 Page 1 of 1 PagelD 17
CIVIL COVER SHEET

JS 44 (Rev. 11/15)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as r
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

{c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

NOTE:

Attomeys (/f Knawa)

 

County of Residence of First Listed Defendant

$361,407 in U.S. Currency

ae by law, except as

lerk of Court for the

Orange

(IN U.S. PLAINTIFE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Pace an “X" in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “X" i One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol 3 1 Incorporated or Principal Place od Oo 4
of Business In This State
2. U.S. Govemment 4 Diversity Citizen of Another State QO 2 © 2 Incorporated and Principal Place os os
Defendant (ndicate Citizenship of Parties in [tem Lt) of Business In Another State
Citizen or Subject of a o 3 | 3 Foreign Nation oO 6 o6
Foreign Country
IV. NATURE OF SUIT (ace an “X" in One Box Only)
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [2% 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
G 120 Marine 6 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act 6 315 Airplane Product Product Liability [7 690 Other 28 USC 157 3729(a))
G 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers Product Liability © 830 Patent © 450 Commerce
8 152 Recovery of Defaulted Liability © 368 Asbestos Personal 0 840 Trademark © 460 Deportation
Student Loans 6 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability, LABOR SOCIAL SECURITY Corrupt Organizations
6 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards 861 HIA (1395ff) G 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle © 370 Other Fraud Act © 862 Black Lung (923) OF 490 Cable/Sat TV
OC 160 Stockholders’ Suits 6 355 Motor Vehicle O 371 Truth in Lending O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 850 Securities/Commodities/
3 190 Other Contract Product Liability © 380 Other Personal Relations O 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage O 740 Railway Labor Act © 865 RSI (405(¢)) 890 Other Statutory Actions
© 196 Franchise Injury 0) 385 Property Damage G 751 Family and Medical O 891 Agricultural Acts
O) 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
_ Medical Malpractice OG 790 Other Labor Litigation 6 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0 791 Employee Retirement FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure 6 441 Voting © 463 Alien Detainee or Defendant) © 899 Administrative Procedure
3 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General __ O 930 Constitutionality of
© 290 All Other Real Property 6 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: CO) 462 Naturalization Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration
Other © $50 Civil Rights Actions
6 448 Education © 355 Prison Condition
6 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X" in One Box Only)
2X1 Original 2 Removed from J 3 Remanded from O14 Reinstatedor © 5 Transferred from O 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation

(specify)

 

VI. CAUSE OF ACTION

VIL REQUESTED IN
COMPLAINT:

 

Cite the U.S. Civil Stat
31 U.S.C. § B8ila

Brief d ipti f :
proceeds traceable to and/or money used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 & 846

NG yader which you are filing (De not cite jurisdictional statutes untess diversity):

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY

part (iu! 20

FOR OFFICE USE ONLY

RECEIPT #

(See instructions):

AMOUNT

JUDGE

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

SIGNATURE OF ATTORNEY OF RECORD

APPLYING [FP

MAG. JUDGE

Yes P{No
